DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 2/3/2022, with respect to the rejection(s) of claim(s) 1-3, 4-8, 11-17, 19, 20 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.213 V15.1.0 (2018-03) (Release 15), hereinafter referred as “3GPP” in view of Park et al. (Pub No.: 2020/0083939).
Regarding claim 1, the 3GPP discloses a User Equipment, UE, comprising:
processing circuitry configured to:
derive a power P (see transmit power in section 7) to be used for uplink power control for a physical uplink shared channel transmission (see section 7 Uplink Power Control; determines the transmit power of the different uplink physical channels or signals); and
determine a power scaling ratio to apply to the power P before splitting the scaled power P equally across a set of antenna ports, the set of antenna ports being antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; For PUSCH, a UE first scales a linear value of the transmit power on UL BWP…, by the ratio of the number of antenna ports with a non-zero PUSCH transmission to the number of configured antenna ports for the transmission scheme. The resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted.).
However, the 3GPP does not explicitly disclose the feature wherein the power scaling ratio being determined according to a rule that depends on whether the UE is utilizing codebook based transmission or non-codebook based transmission for the physical uplink shared channel transmission.
Park et al. from the same or similar fields of endeavor discloses the feature wherein the power scaling ratio being determined according to a rule that depends on whether the UE is utilizing codebook based transmission or non-codebook based transmission for the physical uplink shared channel transmission (Park et al. see para. 0513, 0514; In the codebook, a power scaling is configured by assuming antenna turn-off. That is, when a transmission power of the UE in a given power is referred to as P, the power is uniformly distributed to all ports, and a transmission power of each port is given by P/N (herein, N is the number of ports) regardless of layer). Thus, the power scaling is determined according to the codebook.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Park et al. such that the power scaling depends on a codebook.
The motivation would be to improve transmission efficiency.
Claims 11 is rejected similarly to claim 1.
Regarding claims 2, 12, Park et al. discloses the feature wherein the UE further comprises an interface, and the processing circuitry is further configured to transmit, via the interface, the physical uplink shared channel transmission using the set of antenna ports (Park et al. see para. 0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Park et al. to configure to transmit PUSCH using set of antenna ports.
The motivation would be to improve transmission reliability.
Regarding claim 17, the 3GPP discloses the feature wherein the power scaling ratio is derived as a function depending on: a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission; a number of antenna ports, in the set of antenna ports, on which a non-zero physical uplink shared channel is transmitted; a number of antenna ports, in the set of antenna ports, used for the physical uplink shared channel transmission; and/or a number of antenna ports, in the set of antenna ports, at the UE  (3GPP TS 38.213 V15.1.0, section 7.1- 7.1.1).
Regarding claim 19, the 3GPP discloses a method implemented in a User Equipment, UE, the method comprising: 
deriving a power P (see transmit power in section 7) to be used for uplink power control for a physical uplink shared channel transmission (see section 7 Uplink Power Control; determines the transmit power of the different uplink physical channels or signals); 
determining a power to be used for a set of antenna ports based on the power P, wherein the determined power further includes scaling the power P by a ratio, the set of antenna ports being antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; For PUSCH, a UE first scales a linear value of the transmit power on UL BWP…, by the ratio of the number of antenna ports with a non-zero PUSCH transmission to the number of configured antenna ports for the transmission scheme.); and Page 6 of 8Attorney Docket No. P074595US03 IPRL PU-USA 
equally dividing the determined power across the set of antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; The resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted.), 
However, the 3GPP does not explicitly disclose the feature wherein the power is determined according to a rule that depends on a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission and wherein the power further includes power scaling ratio is determined in dependence on whether the UE is utilizing codebook based transmission or non- codebook based transmission for the physical uplink shared channel transmission.
Park et al. from the same or similar fields of endeavor disclose the feature wherein the power is determined according to a rule that depends on a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission (Park et al. see para. 0513, 0514; the UE may report the capability in relation to whether to transmit with a specific X dB (e.g., 3 dB) or less from the  and 
wherein the power further includes power scaling ratio is determined in dependence on whether the UE is utilizing codebook based transmission or non- codebook based transmission for the physical uplink shared channel transmission (Park et al. see para. 0513, 0514; In the codebook, a power scaling is configured by assuming antenna turn-off. That is, when a transmission power of the UE in a given power is referred to as P, the power is uniformly distributed to all ports, and a transmission power of each port is given by P/N (herein, N is the number of ports) regardless of layer)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Park et al. to determine a power ratio according to a rule of a transmission scheme such as non-codebook, codebook, fully coherent, partial coherent or non-coherent transmission.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application. 

Allowable Subject Matter
Claims 3, 5-8, 13-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if: 1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and 2) File e-Terminal Disclaimer to overcome the Double Patenting Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahman et al. (Pub No.: 2018/0183503) discloses methods and apparatuses for a codebook for uplink MIMO in advanced wireless communication systems. A user equipment (UE) includes a processor and a transceiver operably connected to the processor. The transceiver is configured to transmit, to a base station (BS), a message reporting a coherence capability of the UE for an indication of a transmit precoding matrix indicator (TPMI) and a number of layers. The transceiver is configured to receive, from the BS, the indication of the TPMI and the number of layers via downlink control information (DCI) signaling. The transceiver is configured to transmit, to the BS, uplink (UL) data via a physical uplink shared channel (PUSCH) based on the received indication of the TPMI and the number of layers. A number of bits in the DCI signaling for the indication of the TPMI and the number of layers is determined by a coherence state that depends on the coherence capability reported by the UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAN YUEN/Primary Examiner, Art Unit 2464